- TO EACHCOUWY JUDGRIW TEAS:
  Due to wide interest,a copy of this            is sent for your informatton.


                    HE                     N

                                 OF    TEXAS

                                 AUSTIN.       TEXAS




                                   April       1, 1950

      Hon. J.    P. Yllliams                    Opinion Ho. V-1026
      County    Attomiey
      Poakum    County                         Re: Present status bf
      Plains,    Texas                             Plains Real High
                                                   School Dlstriot   under
                                                   facts submitted'and
                                                   S&230, Acts 51st
                                                          R.S. 1949 (Art.
      Dear air:                                    281jL2, v.c.s.)
                   We quote    frcln your recent         inquiry   as folmm:
                 "Plains was originally  one of sever-
           al oommon school distriots   of Yoakw Coun-
           ty, and was known as Plains CommonSohool
           Mstriot    Ao. 1.
                  "In 1931, Plains CommonDistriot  and
           Stanford Valley Comon Bohool Mstriot     were
           oonsolidated   by an election for suoh purpose
           held in eaoh suoh district,   and the msult-
           ing dlstriot   beoame kuown as Plains Consol-
           idated CommonSohool District    Ho. 1.
                 "On AprLl 29, 1939, an election      was
           held pursuant to order of the Yoakum County
           Board of Trustees to vote on the grouping
           of swh Plains Consolidated      district,   Cen-
           tre Point CommonSohool Distriot        and Glen
           Park Common3ohool District      for rural hlgb
           sohool purposes.   lhis eleotion    oarried in
           eaoh of swh distriots    was so declared by
           the County Boqd of Trustees,       and became
           known as Plains Rural High School Distrlot
           Ho. 1.
                  "On Juue 17, 1941, pursuant to order of
           Yoakum County Board of Trusteea, an eleatl.on
           was held for groupiug, and assumption of bond
           Lndebteduess of said Plains district,     in-g
           land and Turner CommonSchool Dlstriots       and
           said Plains Rural High School Dlstrlot.      This
           election   carried in each such district,    was
Hon. J. P. Williams,   page 2    (v-1026)


     so declared by the County Board, and the
     resulting  district became known as Plains
     Rural High Sohool District  Ro. 1.
            “In July 1948, an election    was held,
     pursuant to call by the County Jud es in
     the manner provided in ArtLcle 280 g , V.C.S.,
     on question of consolidation      of such Plains
     distriot   and LibertyCommon School District.
     This election    carried In each district    and
     was so deolared by the Commissioners’ Court.
     In August 1948, an election      was held in each
     of said dlstrlots     on assumption of Fndebted-
     ness, which oarrled,     and was ao declared by
     the Commissioners I Court.     In August 1948,
     the Commissioners ( Court entered its order
     declaring   the boundaries of this new oon-
     solidsted   district   which becsme known as
     Plains Rural High School District.
           “QWSTIOR: Do the provisions    of Sec-
     tion 5 of Article 2815-2, V.C.S. (passed in
     S.B. 230, Aots 51at Leg., R.S. 1949) consti-
     tute the above mentioned Plains Rural High
     School Distriot  an Independent sohool dls-
     trict .~ ‘I
           Sedate Bill 230, Acts 51at Leg.,       R.S. 1949, oh.
573, p.1118 (Art.2815~2,  V.C.S.), effective       July’22,1949,
provides in part as follows:
             “sec. 1. Rural high school districts
     (whether formed by grouping or annexation),
     oom~~onschool distrlots,       oommon county-line
     sahool dlstriots,      independent sohool dls-
     trlcts,     and county-line   independent sohool
     districts,      . . . may be consolidated     in the
     manner provided by Article       2806, Revised Civ-
     il Statutes,      as amended; . . . Provided fur-
     ther that eaoh such rural high sohool dLs-
     trict    indicated   In such oonsolidation      shall
     be oonsidered as one dlstriat         for votkng pur-
     poses in such consolidation        eleotion    . . .
            “Seo.4.    Any district formed by a oon-
     soltdatlon     under this Act shall constitute      an
     independent sohool distrlot      and be governed
     by the General Laws applicable      to independent
     school distriots      and It may thereafter    be
     consolidated     with any other district    or dis-
     tricts   under the provisions    of this Act.
Eon. J. P. Willlams,          page 3      (v-1026)


             “Sea. 5,. Any dlstriat  heretofore   form-
      ed by oonsolidation    in the manner provided in
      thir Aat ( Iin the manner provided by Artiale
      2806’) is hereby validated    and deolared to
      constitute   an independent school distrlot.    ”
               The title     or caption     of Senate Bill      230 reads:
              “An AQt authorizing      rural high school
      districts,      aommon school distciots       and in-
      dependent school districts,          inaludiug oouu-
      ty line distriots       of any type, aud iualuding,
      under oertain oonditions,         elementary school
      distriots     wbioh, without a separate majority
      vote therein,       were anuexed to or grouped with
      other distriots       under Chapter 59, Acts of the
      39th Legislature,       relating    to rural high
      school districts,       to be oonsolidated      in the
      manner provided in lultiole 2806, Revised
      Civil Statutes,       as amended; making provl-
      sions for the Board of ~Trustees to serve
      such consolidated       district    until the next
      regular trustee eleotlon;         providing that dis-
      triots     oonsolidated    under this Aot shall oon-
      stitute     independent sohool disttiats        and be
        overned by the General Laws relatFng to in-
      fiependent sohool dlatrlcts        ; validating   dis-
      triots     heretofore   consolidated     in the manner
      protided ln this Act but providing that swh
      valldatlou      shall not apply to any district
      involved Ln litigation         brought by a taxpay-
      ing voter therein questioning          the valldlty
      of such oonsolidation;         enacting other pro-
      viaLoms relatLng to the subjeot;           and tleolar-
      ing an emergemy. ’
               Section     35 of Article     III     of the Constitutlou
of Texas      provides:
              “Ro bill   . . . shall contain more than
      one    subject,   which shall be expressed in its
      title.      But if any subject shall be embrao-
      ed in an eat, whioh shall not be expressed
      in the tLtle,      such act shall be void only
      as to so much thereof,       as shall not be so
      expressed. ”
               The oaptlon of Senate Bill 230 apprises that
“di.striots     oousolldated uuder this Act shall aonstitute
Hon. J. P. Williams,     page 4    (v-1026)


independent sohool dlstrlota     and be governed by the @n-
era1 Laws relating  to independent sahool distrlats.”       But
with respect to distriots    heretofore  consolidated    in the
manner provided in this Act, it purports only to validate
them. It does not apprise that ‘districts       heretofore   con-
solldated”  shall oonstitute   independent sohool districts.
           on the other hand, Seotion 5 of the body of the
Aot contains certain provisions       which purport to declare
districts  heretofore    oonsolldated    in the manner provided
by this Act to constitute      independent school districta.
It not only validates     suoh districts    but in addition pur-
ports to constitute     them independent school districts.The
subject deolaring     suoh districts    as independent districts
ia not expressed in the tLtl@.
          A8 a general rule, a title  should be neither
broader nor narrower than the body of an Aot. Abernath
C. Line Cousol. etc. v. New Deal R.R.S. Dist.,-T7?xuF


 T         A    1939 error di sm., jtigm.cor.);   39 Tex.Jur.
ggex&kk~~'       seo'46.  When the title   of an Act is too
&row     or r&trl&ve     to cover the body thereof,    those
portions   of the Act not embraoed~ ins the title  are void.
Siherland    v’. Board of Trustees 261 S.W. 48s (T~.Clv.
    .     , error ref.);  Abernathy C. Lin&Consol.    etc. v.
I\TevDeal R.H.S. Dist.,   supra; 39 Tex..Jur. 100, Statutes,
Qec.46.
            In view of the fact that the title        of Senate
Bill 230 is restrioted     to the subjeot providing that
“districts   consolidated   under this Aot shall constitute
independent sohool distriot      :    . ‘I, it is our opinion
that the provision     In Se&Lou i of the body of the Bill
whioh purports to declare "any distriot         heretofore   form-
ed by consolidation     in the manner provided in this Act
        an independent school district”       Is unoonstitution-
 * ' 'Tex.Const.
al.                Art. III, S,ec.35.
            Therefore,     Senate Bill 230 is not to be oon-
strued as constituting       any district   heretofore    formed in
the manner provided in this Act as an independent school
distriot.    Specifically,     the provislon    of Seotion 5 of
Article   2815-2, Vernon’s Civil Statutes,         (Sec.5    S. B.
230, Acts 51st Leg., R.S. 1949, ,oh. 573, p.lll8j            may not
be construed to constitute       the Plains Rural High School
.




    Hon. J. P. Williams,   page 5   (v-1026)


    Distriot an independentschool dlstriot. Of course, any
    school district formed from two or more oommon school
    distriots, from a common school dlstrlot and a rural high
    sohool district, or from any combination of districts
    enumerated in Section 1 of Senate Bill 230 as a result
    of a consolidationelection ordered and held in the man-
    ner provided in Article 2806 after the effeotive date of
    Senate Bill 230 (July 22, 1949), is an independent school
    district.
                            SUMMARY
                Insofar as Senate Bill 230, Acts 51st
         Lee., R.S. 1949, ch.573, p.1118 (~rt.2815-2,
         V.C.S.) purports to constitute any district
         heretofore consolidated in the manner pro-
         vided in this Act as an Independentschool
         distriot, it is Ln violation of Section 35,
         Article   III of the Constitution of Texas ln-
         asmuch as such portions of the Act am not
         embraced within the Title, but any dlstrlot
         formed from a combination of districts enum-
         erated in Section 1 of Senate Bill 230, af-
         ter the effective date thereof (July 22,
         1949) by a ConsolidatLoneleotion held In
         the manner provided In Artiole 2806, V.C.S.,
         is an independent school district.
              Under the facts submitted the Plains
         Rural High School District is not constltut-
         ed an independent school dtstrlot under the
         provisions of Senate Bill 230.
                                         Yours very truly,
                                           PRICR DARIRL
    APPROVED:                            Attorney General
    J. C. Davis, Jr.
    County Affairs Dlviaion
    Charles D. Mathews                   Chester E. Ollison
    Rxeoutlve Assistant                           Assistant
    CEO :mw